DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-8
Species B: Figs. 9-11
Species C: Figs. 12-18D
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Species A includes a stepping platform (25) and support legs (35a/b); Species B includes an additional step (45), support legs (55a/b) and a fifth portion (50) pivotally connected to a fourth portion (40); Species C includes a sliding mechanism (217), a bent metal rod (217a), a fastener (217b), and a clamp (217c). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species has their own distinct construction, focused on particular components and structural features such as, but not limited to, an additional step, a fifth portion pivotally connected to a fourth portion, a sliding mechanism, a bent metal rod, a fastener, a clamp, a stepping platform, support legs, etc. With each of these distinct features comes different limitations requiring different search focus, wherein the prior art applied to one species would not necessarily be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Murphy on September 19, 2022 a provisional election was made with traverse to prosecute the invention of Species C, claims 1,3-6, 8-9, 1-12, 14-15, 17-18 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 7, 10, 13, 16 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “a first portion” and “a second portion” following “the first portion includes a connection element” it is unclear to the examiner if “first” and “second” portions are the same as those introduced in claim 1 or if they are first and second portions directed to the connection element. For the purpose of this Office Action the examiner will assume the first and second portions introduced in claim 3 are not those introduced in claim 1 and are meant to be directed to the connection element.
Dependent claims not directly named are rejected for being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumpton et al. (7,716,757).
Sumpton et al. discloses:
Claim 1: A configurable step assistant comprising: 
a first portion configured to be attached to a structure (Fig. 11; base configured to attach to a floor); 
a second portion pivotally connected to the first portion (Fig. 11; 10), the second portion being moveable between a first position (Fig. 12; 10) and a second position with respect to the first portion (Fig. 13; 10); and 
a third portion (Fig. 11; labeled “PULL OUT STEP”) pivotally connected to the second portion, the third portion being moveable between a first position (Fig. 12) and a second position (Fig. 13) with respect to the second portion;
 wherein, when the second portion is in the second position (Fig. 13; 10) and the third portion is in the second position (Fig. 13), the second portion defines a step for accommodating a user (Fig. 13; 10).  
Claim 3: The configurable step assistant of claim 1, wherein the first portion includes a connection element that includes a first portion that extends horizontally (Fig. 11; base has a horizontally extending portion) and a second portion that extends vertically (Fig. 11; base has 2 vertically extending portions).  
Claim 4: The configurable step assistant of claim 1, wherein, when the second portion is in the first position (Fig. 12; 10), the second portion is parallel to the first portion (Fig. 12; 10) to reduce a footprint on a floor that supports the structure.  
Claim 5: The configurable step assistant of claim 1, wherein, when the third portion is in the first position, the third portion is parallel with the second portion (Fig. 12; 10) to reduce a distance that the configurable step assistant extends from a front surface of the structure.  
Claim 6: The configurable step assistant of claim 1, wherein the third portion includes at least one support leg configured to contact a floor for supporting a weight of the user (Fig. 11; labeled “PULL OUT STEP”) when the user is standing on the second portion.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumpton et al. (7,716,757) as applied to claim 1 above, and further in view of Goodson (2015/0001005).
Claim 8: Sumpton et al. discloses the configurable step assistant of claim 1, but fails to disclose a fourth portion defining an additional step.
However, Goodson discloses a configurable step assistant with a fourth portion (Fig. 2; 30) pivotally connected to the first portion, the fourth portion being moveable between a first position and a second position, wherein, when the fourth portion is in the second position, the fourth portion defines an additional step (Fig. 2; 30) for accommodating the user at a higher elevation from a floor than an elevation from the floor provided by the step.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the configurable step assistant of Sumpton et al. to include the fourth portion, as taught by Goodson, in order to allow a user to reach a higher distance when in use. 
Claim 15: Sumpton et al. discloses a method comprising: 
providing a configurable step assistant for attachment to a structure, the configurable step assistant including a first portion configured to be attached to the structure (Fig. 11; base configured to attach to a floor), a second portion pivotally connected to the first portion (Fig. 11; 10), and a third portion pivotally connected to the second portion (Fig. 11; labeled “PULL OUT STEP”); 
wherein, the configurable step assistant is configured to be moved into a stowed position to maximize a clearance area around the structure (Fig. 12) and moved into an operable 04643.0001USO2Page 25 of 27position to provide a step for accommodating a user at a higher elevation with respect to a floor surface (Fig. 13).  
Claim 17: Sumpton et al. discloses the method of claim 16, wherein first portion includes a connection element that includes a first portion that extends horizontally (Fig. 11; base has a horizontally extending portion) and a second portion that extends vertically (Fig. 11; base has 2 vertically extending portions).  
Claim 18: Sumpton et al. discloses the method of claim 15, wherein, when the configurable step assistant is in the stowed position (Fig. 12; 10), the second portion is parallel to the first portion (Fig. 12; 10) to reduce a footprint on the floor surface, and the third portion is parallel with the second portion (Fig. 12; 10) to reduce a distance that the configurable step assistant extends from a front surface of the structure.  
Claim 20: Goodson discloses the method of claim 15, wherein the configurable step assistant further comprises: a fourth portion pivotally connected to the first portion (Fig. 2; 30), the fourth portion being moveable between a first position and a second position, wherein, when the fourth portion is in the second position, the fourth portion defines an additional step (Fig. 2; 30) for accommodating the user at a higher elevation from the floor surface than an elevation from the floor provided by the second portion.
Regarding claims 15, 17-18 and 20, the examiner takes the position that the method of claims 15, 17-18 and 20 is necessitated by the assembly of claims 1, 3-6 and 8 because claims 15, 17-18 and 20 fail to impose any additional structural limitations to those of claims 15, 17-18 and 20. The steps can obviously be seen in the above rejections because the second portion pivotally connected to the first portion, a third portion pivotally connected to the second portion, a connection element including a first portion that extends horizontally and a second portion that extends vertically, and a fourth portion pivotally connected to the first portion are all provided. Thus, the claimed method steps are shown and claims 15, 17-18 and 20 are rejected.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (3,030,166) as applied to claim 1 above, and further in view of Sumpton et al. (7,716,757).
Claim 9: Richards et al. discloses a configurable step assistant for use with a cabinet (Figs. 1-8), comprising: 
a standing structure having two leg sections (Fig. 4; 49) and a center section (Fig. 7; 40) operably connected to the two leg sections (Fig. 4; 40, 49); 
a connection element (Fig. 7; 52) operably connected to the center section and configured to engage a top edge of a door of the cabinet (Fig. 8; 29, 52); 
a stepping platform pivotally connected (Fig. 7; 37, 51) to the at least one of the two leg sections (Fig. 4; 37, 49), the stepping platform residing parallel with respect to a front surface of the cabinet in a first position (Fig. 5; 37) and extending laterally with respect to the front surface of the cabinet in a second position (Fig. 4; 37), but fails to disclose  at least one support leg connected to the stepping platform.  
However, Sumpton et al. discloses a support leg (Fig. 11; labeled “PULL OUT STEP”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the configurable step assistant of Richards et al. to include a support leg, as taught by Sumpton et al., in order to provide more stability to the step platform when in use. 
Claim 11: Sumpton et al. discloses the configurable step assistant of claim 9, wherein, when the stepping platform is in the first position (Fig. 12) and the at least one support leg is in the first position (Fig. 12), a footprint on the floor that supports the cabinet is reduced and a distance that the over-the-door step assistant extends from the front surface of the cabinet is reduced with respect to the second position of the stepping platform (Fig. 13) and the second position of the at least one leg support (Fig. 13).  
Claim 12: Sumpton et al. discloses the configurable step assistant of claim 9, wherein the at least one leg support supports a weight of the user when the user is standing on the stepping platform (Fig. 11; Col. 4, Lines 16-29).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (3,030,166) in view of Sumpton et al. (7,716,757) and further in view of Cornthwaite (2018/0363372).
Claim 14: Richards et al. and Sumpton et al. disclose the configurable step assistant of claim 9, further comprising: 
an additional stepping platform pivotally connected (Richards et al. - Fig. 4; 38) to at least one of the two leg sections (Richards et al. - Fig. 4; 38, 49), the additional stepping platform having a reduced tread depth (Richards et al. - Fig. 7; 38 vs. 37) than the stepping platform and being moveable between a first position (Richards et al. - Fig. 5; 38) and a second position (Richards et al. - Fig. 4; 38), wherein, when the additional stepping platform is in the second position, the additional stepping platform accommodates the user at a higher elevation (Richards et al. - Fig. 4; 38) from the floor than an elevation from the floor provided by the stepping platform, but fails to disclose a sliding connector.
However, Cornthwaite discloses a connector connecting the additional stepping platform to the stepping platform, the connector having one end that slides along a slide (Fig. 1; 122) as the configurable step assistant moves between the first position and the second position.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the configurable step assistant of Richards et al. and Sumpton et al. to include the sliding connector, as taught by Cornthwaite, to provide a smooth deployment and return of the step assistant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635